Title: From George Washington to John Blagg, 7 April 1756
From: Washington, George
To: Blagg, John

 

[Winchester, 7 April 1756]
To Lieutenant Blagg, of the Virginia Regiment.

You are Hereby ordered to proceed with the party under your command, with the utmost expedition to Joseph Edwards’s on Great Capecapon; where you are to remain, and endeavour to procure what intelligence you can, and transmit to me from time to time. I would by no means have you go in pursuit of the Enemy, unless you are joined by such parties of the Militia, as you judge from the intelligence you may receive, may be able to drive them off; and even in that case, you are not to pursue them too far from your Station, until you receive further Orders from me.
You must endeavour to keep the inhabitants of the place together, as much as possible; to keep them quiet; and afford them all the assistance you can in compliance with your Orders.
You are to endeavour to keep a communication open with Ensign Hubbard at Enochs; who must transmit what intelligence he receives of the Enemy. and if you think it of consequence, you are immediately to let me know. Above all things, I must recommend to you dilgence and care to guard against any Surprize. Given under my Hand, April 7th 1756.
